SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

275
KA 08-01580
PRESENT: CENTRA, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JANE HILBURN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TYSON BLUE, MACEDON, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (JACQUELINE MCCORMICK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered August 7, 2007. The judgment convicted
defendant, upon her plea of guilty, of criminal mischief in the third
degree and attempted forgery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court